Case 1:20-cv-00509-JJM-PAS Document 3-1 Filed 12/07/20 Page 1 of 3 PageID #: 27




                                            ATTACHMENT 1


Email chain
from Rev. Anne Armstrong, of The Healing Church IN RI
to Deborah White of the Rhode Island Division of Capital Asset Management and Maintenance,
for the purpose of attempting to reserve date and time for small religious gathering.
________________


From: White, Deborah (DOA) <Deborah.White@doa.ri.gov>
Date: Fri, Dec 4, 2020 at 10:06 AM
Subject: RE: [EXTERNAL] : Date for our service
To: Anne Armstrong <annearmstrongri@gmail.com>



Dr. Armstrong,

 Thank you for your email requesting access to the State House on December 11, 2020. As previously
communicated to you, the State House is currently closed to the public for the foreseeable future, including
December 11, 2020. Thank you for your understanding in this time of serious public health and welfare concerns
caused by COVID.



_________________



From: Anne Armstrong <annearmstrongri@gmail.com>
Date: Fri, Dec 4, 2020 at 9:42 AM
Subject: Date for our service
To: White, Deborah (DOA) <deborah.white@doa.ri.gov>


Please modify my request for access to the State House Rotunda for a brief prayer service to FRIDAY, December
11, 2020 at 4:00 PM, when the Rhode Island State House is open for business.


                                                                                                    Page 4 of 8
Case 1:20-cv-00509-JJM-PAS Document 3-1 Filed 12/07/20 Page 2 of 3 PageID #: 28



God bless you.

Rev. Dr. Anne Armstrong

DEACONESS, The Healing Church IN RI

____________________

On Thu, Dec 3, 2020 at 8:53 AM White, Deborah (DOA) <Deborah.White@doa.ri.gov> wrote:
Hi Anne,

Unfortunately, the State House is closed to the public until further notice. We will not be allowing any groups in
the building until further notice. Sorry for the inconvenience.

Deborah White

____________________________



From: Anne Armstrong <annearmstrongri@gmail.com>
Date: Wed, Dec 2, 2020 at 8:37 PM
Subject: Religious service in rotunda
To: White, Deborah (DOA) <deborah.white@doa.ri.gov>

A very small group of our church members request access to the State House Rotunda on December 12, 2020 from
8:30 AM to 8:40 AM for an obligatory religious service similar to the ones organized and hosted by former
Governor Carcieri’s wife.
We can keep more than six feet distance from each other. It is our sincere belief that this religious service will end
the coronavirus pandemic.

Please respond ASAP.
God bless you.
Deaconess Anne
401 304-6543

---------- .

      from:     Anne Armstrong <annearmstrongri@gmail.com>
          to:   "White, Deborah (DOA)"
                <Deborah.White@doa.ri.gov>

          cc:   "Habershaw, Joseph (RICP)"
                <Joseph.Habershaw@ricp.dps.ri.gov>,
                "Little, Joseph (RICP)"
                <Joseph.Little@ricp.dps.ri.gov>,
                "Sousa Jr., Donald (RICP)"
                <Donald.Sousa@ricp.dps.ri.gov>

      date:     Dec 3, 2020, 9:34 AM
  subject:      Re: [EXTERNAL] : Fwd: Possible alternative energy
                source?

                                                                                                         Page 5 of 8
Case 1:20-cv-00509-JJM-PAS Document 3-1 Filed 12/07/20 Page 3 of 3 PageID #: 29




  mailed-    gmail.com
      by:
  signed-    gmail.com
      by:
 security:    Standard encryption (TLS) Learn more
         :   Important mainly because it was sent directly to
             you
Can you please cite the exact law or order under which the Statehouse is completely closed to the public? This is
an essential exercise of our religious rights and we are preparing a request for an injunction in federal court to
allow us to conduct our short prayer ceremony.

By what authority do you deny us access to The People’s House and before we go to Federal Court, are there less
restrictive measures you can take to accommodate our prayer service, which was once ORGANIZED and LED by
former Governor Carcieri’s wife?

How far will we fall in our abandonment of those principles to which we once bound ourselves in a lively
experiment of liberty and religious freedom?

God bless you.

Rev. Dr. Anne Armstrong
Deaconess, The Healing Church IN RI
401 304 6543




                                                                                                        Page 6 of 8
